Taylor v City of New York (2019 NY Slip Op 08924)





Taylor v City of New York


2019 NY Slip Op 08924


Decided on December 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 12, 2019

Richter, J.P., Gische, Mazzarelli, Moulton, JJ.


10539 305926/13

[*1] Derrick Taylor, Plaintiff-Respondent,
vThe City of New York, et al., Defendants-Appellants, The Tactical Team Sgt., etc. et al., Defendants.


Zachary W. Carter, Corporation Counsel, New York (Lorenzo Di Silvio of counsel), for appellants.
Sim & DePaola LLP, Bayside (Sang J. Sim of counsel), for respondent.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about January 31, 2019, which denied defendants' motion for summary judgment dismissing plaintiff's state and federal claims of malicious prosecution, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants established prima facie entitlement to judgment as a matter of law. The record shows that defendants' observations provided probable cause for plaintiff's arrest, giving them a complete defense to the claims of malicious prosecution notwithstanding the subsequent dismissal of the criminal charges (see De Lourdes Torres v Jones, 26 NY3d 742, 759-761 [2016]; Arzeno v Mack, 39 AD3d 341 [1st Dept 2007]; Batista v City of New York, 15 AD3d 304 [1st Dept 2005]). Plaintiff also failed to establish actual malice with respect to the prosecution (see Jenkins v City of New York, 2 AD3d 291 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 12, 2019
DEPUTY CLERK